Citation Nr: 1750529	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder for accrued purposes only.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for a right foot disability with toe amputations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1970.  The Veteran died in November 2011.  The Appellant is the Veteran's surviving spouse.  She was notified in a May 2013 letter that she had been accepted as a substitute in the Veteran's claim.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In an April 2017 statement the Appellant's attorney indicated a desire to pursue a claim for benefits under 38 U.S.C.A. § 1151 based on negligence in handling the Veteran's heart condition.  Such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over it.  The statement is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. The Veteran's PTSD symptoms include sleep disturbance, flashbacks, depression, suicidal ideation, irritability, and memory problems, and are of such a nature and severity as to cause occupational and social impairment with deficiencies in most areas.

2. The Veteran's bilateral hallux valgus, which later caused right toe amputation, preexisted service and was permanently aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for service connection for left foot disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).

3. The criteria for service connection for right foot disability with toe amputations have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016). 

The Veteran's PTSD is currently evaluated as 50 percent disabling under the criteria of Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.130.  The fourth edition of the manual (DSM-IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In a letter sent to the VA in September 2009 the Veteran reported he has nightmares, flashbacks, and depression during which he will sleep for long periods of time.

In a letter received in September 2009, a business acquaintance and friend of the Veteran's reported that the Veteran has at times had angry outbursts.

In May 2009 the Veteran first sought treatment at the Vet Center reporting suicidal thoughts, flashbacks, nightmares, concentration and memory problems, and irritability.  On examination he had a neat appearance, friendly and cooperative matter, appropriate speech, normal memory, appropriate affect, relaxed motor activity, good judgement, and was oriented.  He denied delusions or hallucinations but reported sometimes feeling unorganized.  In June 2009 he was assigned a GAF of 50.

A December 2009 Vet Center treatment record reflects that the Veteran's spouse reported that he had been having more nightmares and flashbacks since discontinuing his medication and had been angry all the time.  The counselor noted that the Veteran was oriented and appropriately groomed with fair insight and judgment but appeared very sleepy.

In a December 2009 statement the Veteran's treating VA clinical social worker stated that she began seeing the Veteran in June 2009.  She stated that his GAF score was recently reduced from 60 to 55 as the Veteran reported decompensation, particularly his memory.  She indicated that the Veteran has flashbacks, nightmares, panic attacks, hypervigilance, recurrent and intrusive thoughts, night sweats, little trust or tolerance for others, and that he avoids crowds and noisy situations.

A January 2010 VA mental health note notes that the Veteran reported feeling hopeless and having continued depression.  He was assigned a GAF of 55.

In March 2010 the Veteran underwent a VA mental health examination.  He reported being married since 1980 and his spouse was noted to be a source of support for him.  He further reported being an active member of the VFW but stated that over the past two years he has been limiting his social relationships and currently has a limited social life.  He reported chronic sleep disturbance, episodic insomnia, frequent nocturnal awakening, troubling dreams and/or with intense anxiety. The examiner opined that the Veteran's sleep impairment would have moderate impact on his social or occupational functioning.  The Veteran also reported hypervigilance and irritability; mild problems with short-term memory, concentration, and attention; flashbacks; interpersonal discomfort in crowds and isolative preferences; recurrent depression; and anger and anxiety.  He denied hallucinations, obsessive/ritualistic behavior, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  On examination he was clean and neatly groomed; his psychomotor activity, speech, and thought process and content were unremarkable; his attitude was cooperative and friendly; his affect was normal; his mood was good; and his attention was intact.  The examiner opined that the Veteran understands the outcome of his behavior and that he has a problem.  The examiner stated that the Veteran has been functioning marginally in areas such as self-care, family functioning, social interacting, and recreational pursuits and poorly in areas of physical health and employment.  The examiner opined that the Veteran's PTSD causes reduced reliability and productivity.  The examiner stated that the Veteran has less interest in once preferred activities, self-isolative preferences, irritability, and continues to experience nightmares and troubling recall of traumatic combat experience.

In March 2010 the Veteran sought VA mental health services.  He reported constant flashbacks and vivid memories of Vietnam.  He reported nightmares, being easy to anger, and avoiding talking about his experiences.  A later March 2010 VA mental health treatment note notes that the Veteran reported having nightmares, depression, and anxiety now and then.  He denied hallucinations or ideas of harm to himself or others; however, his spouse stated that the Veteran does get suicidal now and then.

A November 2010 mental health treatment note reflects that the Veteran reported he experiences anger, intrusive memories, survivor guilt, poor judgement, loss of interest in things he enjoyed previously, and flashbacks.  He reported sleeping a lot and stated that he felt life was not worth living anymore.  The Veteran's spouse stated that he will not sit with his back to a door.  He was assigned a GAF of 55.

A March 2011 VA mental health treatment note discusses that the Veteran had attempted suicide.  He also had a flashback in January in which he ran into a mirrored closet door because the reflection reminded him of an enemy solider.

In June 2011 at a mental health treatment appointment the Veteran reported four recent nightmares, flashbacks, and ideas of suicide.  He reported feeling depressed by his stay at a nursing center.  He was assigned a GAF of 52.

In August 2011 the Veteran endorsed having suicidal ideas now and then.

In a February 2016 statement the Veteran's spouse reported that the Veteran's night terrors had increased greatly in the last two years of his life, causing the Veteran to scream himself awake and be unable to go back to sleep.  She stated that he was despondent and would rarely leave the house.  He also stopped showering daily, which he had done previously, and stopped reading or doing crossword puzzles, which he had previously enjoyed.  

The Board finds that giving the Veteran the benefit of the doubt a 70 percent rating is warranted.  The evidence reflects that the Veteran has consistently reported significant sleep disturbance due to his PTSD, which the March 2010 VA examiner noted would have a moderate impact on his social and occupational functioning.  Further, he and his spouse have reported that he experienced depression of a severity that he lost interest in activities he previously engaged in and during some periods would simply stay home and sleep.  Although the Veteran presented appropriate in appearance in grooming to medical appointments, in a February 2016 statement the Veteran's spouse reported he had stopped showering daily in the two years prior to his November 2011 death, and the March 2010 VA examiner noted the Veteran's PTSD caused him to function marginally in areas including self-care.  Finally, although the Veteran at times denied suicidal thoughts, his spouse reported such thoughts were a continuing problem.  The Veteran did admit to having suicidal thoughts upon seeking treatment at the Vet Center in May 2009, and a March 2011 VA treatment record indicates that he had actually attempted suicide.  

Thus, overall the Board finds that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.

The Board finds that a 100 percent rating is not warranted as the evidence does not reflect total occupational and social impairment.  Although the Veteran reported little social interaction outside of his home, the evidence reflects that he maintained a good relationship with his wife.  Further, he was noted to be cooperative and friendly with the March 2010 VA examiner and at other medical treatment appointments.  Although he reported some memory problems, major memory loss such of his own name was never indicated, and his thought processes and communication were consistently noted to be adequate.  He was also consistently noted to be oriented at numerous medical appointments.  His GAF scores further suggest the Veteran's functioning was greater than that which would be expected in the case of a 100 percent disability rating.  Overall, the Board finds that the nature and severity of the Veteran's PTSD symptoms did not cause total occupational or social impairment.

Based on the forgoing, the Board finds that a 70 percent rating, but no greater, is warranted.

Service Connection for Right and Left Foot Disability

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2015).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2016).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(a) (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

The Veteran's February 1966 enlistment examination notes mild hallux valgus.  The Veteran has not argued that he did not have the condition upon his entrance into service, but rather contends that the condition was aggravated by his service.  Thus, the Board finds that the hallux valgus was noted upon his entrance into service.  The remaining question is whether the condition was aggravated by his service.

The Veteran's April 1970 separation examination notes bilateral, moderately severe hallux valgus.  

In a statement to the VA the Veteran alleged that his bunions had worsened by the time of his separation from service.  The Veteran recalled that his wide feet never fit correctly in his combat boots, and stated that he has had foot problems since service.  He thus argues that his preexisting hallux valgus was worsened by his service.

The Veteran's post-service VA medical treatment records reflect that the Veteran reported a history of flat feet at the time he first sought treatment at the VA in May 2002.  An August 2005 VA treatment note indicates that the Veteran reported his foot problems had been present for many years and were worsening.  The Veteran was noted to have a bilateral severe flat foot deformity on weight bearing, a bunion deformity on both feet, and a hammertoe on his second toe on the right foot.  

A July 2009 VA treatment note recounts the findings of hallux valgus on the Veteran's entrance and separation physical examinations and notes the Veteran's 2007 right foot bunionectomy and subsequent resection of the right big toe as a result of osteomyelitis due to a staph infection that developed after the surgery.  The note also states that the loss of the function of the big toe caused contracture of the lesser toes and the fourth toe contracture resulted in ulceration and partial amputation in July 2009.  The doctor concluded that the Veteran's foot problems stem from the bunions and the aggravation of the condition while in service.

In October 2013 a VA doctor reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's hallux valgus noted on his entrance into service was aggravated beyond its natural progression during service.  The examiner stated that the mild versus moderately severe judgements were made by two different examiners who may have made different subjective assessments of severity.  The examiner stated that if the Veteran wore overly narrow boots in service he would have had significant pain and sought treatment for blisters, but no such treatment is noted in service.  The examiner also opined that it is less likely than not that the Veteran's hammer toe on his fourth toe was caused by his hallux valgus as there is no such mechanism for such a condition to happen involving the fourth toe.

The Board finds that giving the Veteran the benefit of the doubt, the record reflects that his preexisting hallux valgus was aggravated in service.  The Board acknowledges the October 2013 VA opinion suggesting that different examiners may have evaluated the severity of the Veteran's hallux valgus differently.  However, such is only speculation and the Board finds that the Veteran should be given the benefit of the doubt as his records clearly suggest his condition went from "mild" to "moderately severe" during service.  As there is no clear and unmistakable evidence that the worsening of the condition was due to the natural progression of the disease, the presumption of aggravation applies.

Further, the Veteran's treating medical provider in July 2009 opined that the Veteran's subsequent problems, including right big toe resection and fourth toe contracture were caused by the Veteran's hallux valgus.  Although the VA doctor who provided the October 2013 opinion opined that the Veteran's fourth toe hammer toe was not caused by his hallux valgus, the Board finds the opinion of the VA treating medical provider to be well-reasoned and highly probative.  The evidence is at least in equipoise.

Based on the forgoing, the Board finds that the Veteran's right and left foot disabilities should be service-connected.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, which was met here.  The Veteran was provided a letter that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in October 2009.  He was further afforded an adequate VA mental health examination in March 2010.  See 38 C.F.R. § 3.159(c)(4).  Finally, the VA obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  



ORDER

A rating of 70 percent for posttraumatic stress disorder is granted, for accrued purposes only, subject to the laws and regulations controlling the disbursement of monetary benefits.

Service connection for a left foot disability is granted.

Service connection for a right foot disability with toe amputations is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


